DETAILED ACTION
The response filed on 02/03/2022 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1, 18, 35 and 52 have been amended.
No claim(s) has/have been cancelled or added.
Claims 1-68 are currently pending for examination.

Response to Arguments
Applicant's arguments filed 02/03/2022 have been fully considered but they are not persuasive.
Regarding claim 1, the Applicant argued that, the cited sections of the applied reference do not disclose at least “monitoring the control channel according to the control information and a skipping procedure stored by the UE” (see Remarks on page 19).
In response to the Applicant's argument, the Examiner respectfully disagrees because after careful consideration, Huang teaches the UE receives first indication information from a base station and skips monitoring PDCCH as indicated by the base station, and UE/a chip in UE configured to perform the application program/configuration information (i.e., skipping procedure/function) stored in the memory of UE (see FIG. 5; see ¶ [0150] [0163-64] [0119] [0251-52]). Since Huang teaches that the prior art structure is capable of performing the intended use (i.e., functionalities), then it meets the claim. Thus, the argument is not persuasive.
This Office action is made Final.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a skipping procedure stored by the UE” in line 5-6. 
Nowhere in the specification discloses “a skipping procedure stored by the UE” as claimed.
In light of the specification, the published specification ¶ [0064] recites “The UE may be configured to perform a particular skipping procedure. Additionally or alternatively, the UE may be configured with a set of skipping procedures, and the control information may identify a particular skipping that the UE is to perform.” 
In view of the above, the specification does not clearly recite “a skipping procedure stored by the UE” as claimed. 
In view of the above analysis, the instant specification and the previous applications claimed for a priority fails to support an adequate written description of the current claim. Thus, the instant claim introduces elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. Under 35 U.S.C. 119(e), the written description and drawing(s) (if any) of the provisional application must adequately support and enable the subject matter claimed in the nonprovisional application that claims the benefit of the provisional application. In New Railhead Mfg., L.L.C. v. Vermeer Mfg. Co., 298 F.3d 1290, 1294, 63 USPQ2d 1843, 1846 (Fed. Cir. 2002), the court held that for a nonprovisional application to be afforded the benefit date of the provisional application, “the specification of the provisional must ‘contain a written description of the invention and the manner and process of making and using it, in such full, clear, concise, and exact terms,’ 35 U.S.C. 112¶1, to enable an ordinarily skilled artisan to practice the invention claimed in the nonprovisional application.” See MPEP Section 211.05. Therefore, the claim must be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, para. 1, for lack of adequate written description. 
Claims 18, 35 and 52 recite similar features/limitations, and thus, rejected for the same reasoning. The rest of the dependent claims are also rejected as being dependency upon the rejected base claims.
[Note: If Applicant can identify the limitation “a skipping procedure stored by the UE”  in the spec, Examiner requests the Applicant to identify the exact location.
If Applicant is of the opinion that the written description of the specification already expressly discloses the corresponding acts perform the claimed function, applicant should clarify the record by “stating on the record what corresponding acts, which are expressly/implicitly/inherently set forth in the written description of the specification, perform the claimed function”]
For the purpose of examination, the examiner will interpret the claim as best understood.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 9-15, 17-21, 26-32, 34-38, 43-49, 51-55, 60-66 and 68 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (US 2021/0168715 A1) hereinafter “Huang”.

Regarding claims 1, 18, 35 and 52, Huang discloses Claim 1 of a method of wireless communication performed by a user equipment (UE) (see FIG. 5; see ¶ [0146], control information transmission method), Claim 18 of a user equipment (UE) for wireless communication, comprising: a memory; and one processor coupled to the memory (see FIG. 3; see ¶ [0117], UE includes a processor and a memory), Claim 35 of a non-transitory computer-readable medium storing a set of instructions for wireless communication, when executed by one processor of a user equipment (UE) (see FIG. 3; see ¶ [0117] [0119], a processor executes an application program stored in the memory), and Claim 52 of an apparatus for wireless communication (see FIG. 3; see ¶ [0117], UE includes a processor and a memory), comprising:
receiving, in a control channel, control information that provides an indication to skip monitoring of the control channel for a time duration (see FIG. 5; see ¶ [0147-50] [0154], UE receives the first indication information sent by the base station indicating the UE to skip monitoring the PDCCH and the first indication information sent by using DCI); and
monitoring the control channel according to the control information and a skipping procedure stored by the UE (see FIG. 5; see ¶ [0150] [0163-64], the UE skips monitoring the PDCCH as indicated by the base station and see ¶ [0119] [0251-52], UE/a chip in UE/processing unit configured to perform the application program/configuration information/control information transmission (i.e., skipping procedure) stored in the memory).

Regarding claims 2, 19, 36 and 53, Huang discloses wherein the control information is received during an active period of a discontinuous reception operation (see FIG. 2; see ¶ [0114-15], receiving control information during active time in the DRX mode).
Regarding claims 3, 20, 37 and 54, Huang discloses further comprising skipping monitoring of the control channel for the time duration and starting from at least one of: a next time period after the control information is received (see ¶ [0150-51], indicate the UE to skip monitoring the PDCCH in the following firs time window and the first indication information includes the duration of the first time window).

Regarding claims 4, 21, 38 and 55, Huang discloses wherein the time duration is one transmission time interval (see FIG. 6; see ¶ [0152] [0158], duration of the first time window include slot).

Regarding claims 9, 26, 43 and 60, Huang discloses wherein the control channel is monitored, during the time duration, according to a modified configuration relative to a configuration for monitoring of the control channel outside of the time duration (see FIG. 9; see ¶ [0169-71], the base station sends second indication information to the UE indicating a second time window).

Regarding claims 10, 27, 44 and 61, Huang discloses wherein the modified configuration modifies at least one of: a periodicity for monitoring the control channel (see FIG. 9; see ¶ [0171], the second indication information indicates a second time window).

Regarding claims 11, 28, 45 and 62, Huang discloses further comprising:
skipping monitoring of the control channel during a first time interval of the time duration (see FIG. 17; see ¶ [0197], skip monitoring PDCCH the first time window); and
monitoring the control channel during a second time interval of the time duration (see FIG. 17; see ¶ [0197], start monitoring after the first time window).

Regarding claims 12, 29, 46 and 63, Huang discloses wherein the first time interval starts after transmitting an uplink transmission scheduled by the control information (see FIG. 8; see ¶ [0162], first time window starts after uplink data transmission scheduled by scheduling information).

Regarding claims 13, 30, 47 and 64, Huang discloses further comprising:
receiving, during the second time interval, new control information that identifies an uplink transmission and provides an indication to skip monitoring of the control channel for a new time duration (see FIG. 9; see ¶ [0169-71], the base station sends second indication information to the UE indicating a second time window); and
skipping monitoring of the control channel for the new time duration and before a configured expiration of the second time interval (see FIG. 9; see ¶ [0169-71], the base station sends second indication information to the UE indicating a second time window).

Regarding claims 14, 31, 48 and 65, Huang discloses further comprising skipping monitoring of the control channel during a third time interval of the time duration that is after the second time interval (see FIG. 9; see ¶ [0181-82], the base station determines the third time window in which the UE skips monitoring the PDCCH).

Regarding claims 15, 32, 49 and 66, Huang discloses wherein the first time interval is associated with a first timer and the second time interval is associated with a second timer (see FIG. 9; see ¶ [0168-71], the first indication information indicate a first time window and the second indication information indicate second time window).

Regarding claim 17, 34, 51 and 68, Huang discloses wherein the first time interval and the second time interval are in accordance with a discontinuous reception configuration (see FIG. 2 and 21; see ¶ [0114], UE periodically monitors the PDCCH in DRX mechanism).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 5-8, 16, 22-25, 33, 39-42, 50, 56-59 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Rathonyi et al. (US 2017/0202054 A1) hereinafter “Rathonyi”. The U.S. reference, Rathonyi, was cited in IDS filed on 04/28/2021.

Regarding claims 5, 22, 39 and 56, Huang discloses further comprising:
skipping monitoring of the control channel for the time duration (see FIG. 5; see ¶ [0150] [0163], the UE skips monitoring the PDCCH as indicated);
monitoring the control channel after the time duration (see FIG. 17; see ¶ [0197], start monitoring after the first time window); and
Huang does not explicitly disclose a retransmission.
However, Rathonyi discloses receiving, in the control channel, new control information that identifies a retransmission of a downlink transmission or an uplink transmission (see FIG. 8A; see ¶ [0010] [0083] [0095], UE monitors DL control channel and retransmission occur at a fixed time after the previous transmission).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide a retransmission as taught by Rathonyi, in the system of Huang, so that it would provide to advantageously reduce UE battery and/or power consumption and advantageously reduce the time the UE needs to be awake to monitor the downlink control channel (Rathonyi: see ¶ [0035]).

Regarding claims 6, 23, 40 and 57, Huang discloses wherein the control channel is monitored without skipping monitoring of the control channel in order to receive new control information (see FIG. 18; see ¶ [0199], UE starts to monitor the PDCCH before the first time window), but does not explicitly disclose a retransmission.
However, Rathonyi discloses receive new control information that identifies a retransmission of a downlink transmission or an uplink transmission (see FIG. 8A; see ¶ [0010] [0083] [0095], UE monitors DL control channel and retransmission occur at a fixed time after the previous transmission).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide a retransmission as taught by Rathonyi, in the system of Huang, so that it would provide to advantageously reduce UE battery and/or power consumption and advantageously reduce the time the UE needs to be awake to monitor the downlink control channel (Rathonyi: see ¶ [0035]).

Regarding claims 7, 24, 41 and 58, the combined system of Huang and Rathonyi discloses wherein the control channel is monitored without skipping monitoring during a particular time interval after transmitting the uplink transmission (Huang: see FIG. 8; see ¶ [0162], data transmission; and see FIG. 18; see ¶ [0199], UE starts to monitor the PDCCH before the first time window).

Regarding claims 8, 25, 42 and 59, the combined system of Huang and Rathonyi discloses wherein the new control information provides an indication to skip monitoring of the control channel for a new time duration (Huang: see FIG. 18; see ¶ [0199], UE starts to monitor the PDCCH before the first time window).

Regarding claims 16, 33, 50 and 67, Huang discloses wherein the first timer and the second timer (see FIG. 9; see ¶ [0168-71], the first indication information indicate a first time window and the second indication information indicate second time window), but does not explicitly discloses a particular hybrid automatic repeat request process.
However, Rathonyi discloses wherein the first timer and the second timer are associated with a particular hybrid automatic repeat request process (see FIG. 6A; see ¶ [0033] [0083], HARQ timer).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide a particular hybrid automatic repeat request process as taught by Rathonyi, in the system of Huang, so that it would provide to advantageously reduce UE battery and/or power consumption and advantageously reduce the time the UE needs to be awake to monitor the downlink control channel (Rathonyi: see ¶ [0035]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462